Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Eastern Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this proceeding to challenge a prison disciplinary determination finding him guilty of making a false statement, being out of place and a movement regulation viola*1216tion. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto expunged from petitioner’s institutional record and the mandatory surcharge refunded to his inmate account. As petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Scott v Fischer, 119 AD3d 1307 [2014]).
Peters, P.J., Stein, Rose, Egan Jr. and Devine, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.